1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                                                   NO. 28,770

10 KENNETH OWENS,

11          Defendant-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF OTERO COUNTY
13 Frank K. Wilson, District Judge

14   Gary K. King, Attorney General
15   Santa Fe, NM
16   M. Anne Kelly, Assistant Attorney General
17   Albuquerque, NM

18 for Appellee

19 Robert E. Tangora, L.L.C.
20 Robert E. Tangora
21 Santa Fe, NM

22 for Appellant

23                                 MEMORANDUM OPINION

24 VANZI, Judge.
 1        Defendant appeals his convictions pursuant to a conditional plea for distribution

 2 of marijuana, conspiracy to distribute marijuana, contributing to the delinquency of

 3 a minor, and use or possession of drug paraphernalia. At issue in this appeal is

 4 whether an undercover agent’s use of an unwitting minor to facilitate drug

 5 transactions with Defendant constituted outrageous governmental conduct such that

 6 the charges against Defendant should have been dismissed under the objective

 7 entrapment doctrine. We agree with the district court that the conduct was not so

 8 outrageous as to require dismissal. We therefore affirm.

 9 BACKGROUND

10        The undisputed facts are set forth in Defendant’s motion to dismiss and were

11 further verified and supplemented by the testimony of Officer Holguin and his

12 supervisor, Captain Mirabal, at the suppression hearing.

13        In July 2006, Officer Arturo Holguin was working as an undercover agent at

14 a Burger King where he met Georgia Thompson. When they talked, Thompson asked

15 Officer Holguin if he smoked cigarettes. He told her he did not. Officer Holguin

16 asked Thompson if she smoked “weed,” and she said she did. Thompson told Officer

17 Holguin that she bought marijuana from someone named “K.J.” (Defendant). She

18 agreed to take Officer Holguin to meet Defendant but said that she needed to call him

19 first. Thompson used Officer Holguin’s cell phone to call Defendant, and they


                                              2
 1 planned to meet after she got off work. Officer Holguin arranged for surveillance,

 2 picked up Thompson after she got off work, and Thompson again called Defendant

 3 from Officer Holguin’s cell phone to finalize the meeting plan.

 4        On their way to the meeting place, Thompson asked Officer Holguin to stop at

 5 a convenience store to buy her some cigarettes. Officer Holguin declined, saying that

 6 he did not have his identification. Thompson tried to purchase cigarettes herself, but

 7 the clerk refused to sell them to her. At that point, Officer Holguin realized that

 8 Thompson was a minor. While they were waiting for Defendant to arrive, Thompson

 9 disclosed to Officer Holguin that her father had kicked her out of her house, that she

10 lived in the car parked in front of her house, that she was allowed into the house only

11 to shower and do laundry, and that there had been physical violence between her and

12 her father.

13        A black SUV arrived at the meeting place and Officer Holguin gave Thompson

14 twenty dollars to purchase marijuana. Officer Holguin watched Thompson walk over

15 to Defendant and then watched Defendant go into the convenience store. Defendant

16 returned a few minutes later with two packs of cigarettes that he gave to Thompson.

17 Thompson returned to Officer Holguin’s vehicle and removed a rolled-up baggie that

18 appeared to contain marijuana from one of the cigarette packs. As they drove back




                                              3
 1 into town, Thompson described how she had used drugs and alcohol in her mother’s

 2 presence from the time she was twelve years old.

 3        During a conversation five days later at the Burger King, Thompson asked

 4 Officer Holguin if he wanted more “stuff from the other day.” Officer Holguin

 5 understood that Thompson was referring to more marijuana and said that he did want

 6 more. He picked Thompson up from her work and took her first to the bank to cash

 7 her paycheck. As she waited for her transaction to be completed, Thompson used

 8 Officer Holguin’s cell phone and asked the person on the other end for “two twenty

 9 bags.” Because the source was going to take some time to deliver the drugs,

10 Thompson took Officer Holguin to various other places looking for marijuana, which

11 they did not find. Thompson then telephoned her source again and was told it would

12 be another thirty minutes. While they waited for the delivery, Thomson asked for

13 some cigarettes and this time Officer Holguin bought some for her. Also during this

14 time, another undercover officer posing as a friend called Officer Holguin. The

15 officer asked if Thompson could get him cocaine. Thompson said that she could, but

16 because of issues she had with her mother in the past, she did not like to deal in

17 cocaine.

18        At some point, a red Mercury with tinted windows pulled up along side Officer

19 Holguin’s vehicle. Officer Holguin did not know the identity of the person driving


                                            4
 1 the Mercury, but the person sitting in the front passenger seat was Defendant. Officer

 2 Holguin gave Thompson twenty dollars. She left Officer Holguin’s car and got into

 3 the back seat of the Mercury. A few minutes later, Thompson returned to Officer

 4 Holguin’s vehicle with a bag of marijuana that she said the two of them would have

 5 to split. She divided up the marijuana, kept her portion, and gave Officer Holguin the

 6 balance of approximately six grams.

 7        In addition to the above-described sequence of events, Officer Holguin testified

 8 that he was hired by the Alamogordo Police Department for the specific purpose of

 9 targeting drug dealers in undercover operations. He further testified that he was in

10 constant contact with his supervisor, Captain Mirabal, during the operation involving

11 Thompson. Captain Mirabal testified that the department had a general policy not to

12 use juveniles as informants because of safety concerns. However, both Officer

13 Holguin and Captain Mirabal testified that in this case, Thompson was not an

14 informant but instead a suspect herself.

15 DISCUSSION

16        At the outset, we note that it is unclear whether Defendant’s entrapment defense

17 is based on state or federal constitutional grounds. In his motion to dismiss before the

18 district court, Defendant asserted this entrapment defense pursuant to State v. Vallejos,

19 1997-NMSC-040, 123 N.M. 739, 945 P.2d 957, a case which is based entirely on state


                                               5
 1 constitutional grounds. We therefore presume that Defendant is relying on state

 2 constitutional grounds with the apparent concession that he would not be granted

 3 greater relief under federal law. See generally State v. Garcia, 2009-NMSC-046, ¶¶

 4 50-63, 147 N.M. 134, 217 P.3d 1032 (Bosson, J., specially concurring) (addressing

 5 preservation requirements for state constitutional arguments); State v. Gomez, 1997-

 6 NMSC-006, ¶ 19, 122 N.M. 777, 932 P.2d 1 (holding that under the interstitial

 7 approach, the state constitution is examined only when the right being asserted is not

 8 protected under the federal constitution).

 9        We also note that Defendant modifies his argument on appeal and contends now

10 that this case “is factually one of ‘vicarious entrapment’ rather than objective

11 entrapment.” However, as we discuss below, Defendant’s entrapment defense in the

12 district court was based on a theory of normative objective entrapment —a type of

13 entrapment that is not dependent upon any type of inducement, but instead is premised

14 on outrageous governmental conduct such that “due process principles would

15 absolutely bar the government from invoking judicial processes to obtain a

16 conviction.” See Vallejos, 1997-NMSC-040, ¶ 16 (internal quotation marks and

17 citation omitted). Because the vicarious entrapment argument was not raised below,

18 it is not preserved for purposes of appeal. See Woolwine v. Furr’s, Inc., 106 N.M.

19 492, 496, 745 P.2d 717, 721 (Ct. App. 1987) (“To preserve an issue for review on


                                                6
 1 appeal, it must appear that appellant fairly invoked a ruling of the trial court on the

 2 same grounds argued in the appellate court.”). We nevertheless address Defendant’s

 3 objective entrapment defense because the alleged outrageousness of the government’s

 4 conduct is raised—albeit briefly—in the brief in chief.

 5        New Mexico recognizes both the subjective and objective forms of entrapment.

 6 Vallejos, 1997-NMSC-040, ¶¶ 5-6. As we have noted above, Defendant raises a

 7 defense of objective entrapment. There are two branches of objective entrapment:

 8 factual and normative. Id. ¶¶ 10-11. Factual entrapment occurs when police conduct

 9 creates a substantial risk that an ordinary person who is not so predisposed would be

10 caused to commit the crime; normative entrapment occurs when police conduct

11 exceeds the standards of proper investigation and violates substantive due process,

12 irrespective of whether such conduct might ensnare the ordinary person. Id. ¶¶ 14-16.

13 Defendant’s argument is focused on normative entrapment.

14        When a defendant raises a normative entrapment defense, the district court

15 “carefully scrutinizes both the methods and purposes of police conduct to determine

16 whether police tactics offend our notions of fundamental fairness, or are so outrageous

17 that due process principles would absolutely bar the government from invoking

18 judicial processes to obtain a conviction.” Id. ¶ 16 (internal quotation marks and

19 citations omitted). In this context, Vallejos identifies “two broad categories of


                                              7
 1 impropriety: unconscionable methods and illegitimate purposes.” Id. ¶ 17. In the

 2 present case, Defendant argues that the police engaged in unconscionable methods and

 3 exceeded the scope of a proper police investigation.

 4        Whether the police conduct at issue constituted normative objective entrapment

 5 is a matter of law that we review de novo. Id. ¶ 39; see also UJI 14-5161 NMRA

 6 committee commentary (“Ordinarily, the judge decides the issue of whether the

 7 alleged conduct, if it occurred, was acceptable as a matter of law, leaving for the jury

 8 the issue of whether this misconduct did occur.”). In doing so, we keep in mind that

 9 an objective entrapment normative inquiry for due process violations “should be used

10 sparingly and reserved for only the most egregious circumstances.” Vallejos, 1997-

11 NMSC-040, ¶ 22 (internal quotation marks and citation omitted).

12        In support of his entrapment defense, Defendant argues that the police conduct

13 was unconscionable and outrageous because the police used Thompson, a minor and

14 an unwitting participant, in an undercover drug transaction to facilitate drug buys

15 between Officer Holguin and Defendant. To this end, Defendant argues that the

16 officers took no special care or precaution to ensure Thompson’s safety, particularly

17 with regard to the second drug transaction, in which Officer Holguin allowed

18 Thompson to get into the Mercury to purchase marijuana even though the identities

19 of some of the persons in the vehicle were unknown. Defendant also argues that the


                                              8
 1 police conduct was unconscionable because Officer Holguin knew that Thompson was

 2 emotionally vulnerable based on what she told him about her family and home life and

 3 because Officer Holguin contributed to her delinquency by buying cigarettes for

 4 Thompson and allowing her to keep part of the purchased marijuana. Conversely, the

 5 State argues that Thompson’s status as a minor does not translate into outrageous

 6 governmental conduct and that the facts of this case do not support dismissal based

 7 on unconscionable conduct. We agree with the State.

 8         Our Supreme Court has long held that police are generally not prohibited from

 9 infiltrating criminal rings by using deception, such as playing the role of a criminal

10 in order to apprehend criminals, to gain the confidence of the participants, and to

11 ferret out illegal activities. Id. ¶ 22. In this case, Officer Holguin did just that. Acting

12 in his undercover capacity to locate drug dealers, he played the role of an interested

13 buyer and asked Thompson, a suspect herself, where he could buy some marijuana.

14         Although Thompson was a minor, New Mexico case law also rejects the broad

15 proposition that it is unacceptable to involve a minor in a drug transaction. See State

16 v. Bonilla, 1999-NMCA-096, ¶¶ 3, 13, 127 N.M. 566, 985 P.2d 168 (holding that an

17 undercover officer’s use of the defendant’s minor son as an interpreter with a Spanish-

18 speaking woman that led to a subsequent cocaine purchase from the defendant did not

19 constitute outrageous conduct to merit dismissal under objective entrapment), rev’d


                                                9
 1 on other grounds, 2000-NMSC-037, 130 N.M. 1, 15 P.3d 491; In re Alberto L., 2002-

 2 NMCA-107, 133 N.M. 1, ¶ 1, 57 P.3d 555 (rejecting the child’s argument that school

 3 officials engaged in unconscionable investigative methods when they oversaw a drug

 4 transaction wherein one high school student purchased cocaine from another student).

 5 Rather than adopting a blanket rule prohibiting the use of minors in police

 6 investigations, we instead engage in a careful review of the underlying circumstances

 7 to determine if the police conduct was outrageous or violated our sense of

 8 fundamental fairness for purposes of objective entrapment. See Bonilla, 1999-

 9 NMCA-096, ¶ 13 (noting that each case is unique, and considering the specific

10 conduct at issue to determine whether the use of a minor in a drug investigation was

11 outrageous or violated due process).

12        In the present case, while certainly troubling, several factors lead us to conclude

13 that the police conduct was not outrageous. First, Thompson was not placed in a

14 situation in which she was unfamiliar. Rather, Thompson was already part of the drug

15 culture. Thompson indicated that she was a marijuana user, told Officer Holguin

16 about her drug and alcohol use from the age of twelve, demonstrated no difficulty in

17 locating a marijuana source for Officer Holguin, and was able to arrange a drug

18 transaction as soon as Officer Holguin asked her to do so. Second, Thompson did not

19 express any unwillingness or discomfort in participating in the undercover drug


                                              10
 1 transactions. To the contrary, five days after the first drug transaction, it was

 2 Thompson who initiated the second transaction when she asked Officer Holguin if he

 3 wanted more “stuff from the other day.” And third, Thompson herself was a suspect

 4 and thereby was not an innocent party who had otherwise been targeted by the police

 5 as a conduit to Defendant.

 6        Defendant contends that the police conduct was outrageous because officers

 7 placed Thompson in a dangerous situation by allowing her to enter a vehicle to obtain

 8 marijuana from Defendant. While we disagree that Officer Holguin’s conduct rose

 9 to a level of unconscionable, outrageous behavior, we nevertheless express our

10 concern about placing minors in a situation that is potentially dangerous and could

11 lead to possible retaliation by a defendant and his drug associates. In this case,

12 however, Officer Holguin was close by and monitoring the situation. Moreover,

13 Thompson’s own conduct revealed that she already knew and had previously dealt

14 with Defendant. This was not a situation where the police were asking a minor to

15 approach an unknown drug dealer.          Furthermore, by ultimately apprehending

16 Defendant, Thompson was no longer exposed to the risk of continued interaction with

17 him. In short, there is no indication that the police recklessly endangered her safety.

18 We also do not agree with Defendant’s argument that the police conduct was

19 outrageous because Officer Holguin contributed to Thompson’s delinquency. While


                                             11
 1 we do not minimize the fact that Officer Holguin’s interactions with Thompson

 2 permitted her access to cigarettes and marijuana, those ill-advised actions are not

 3 dispositive. See Bonilla, 1999-NMCA-096, ¶ 12 (stating that “the fact that [the

 4 officer] may have contributed to the delinquency of a minor or exposed the minor to

 5 a delinquency charge is not dispositive with respect to the due process inquiry”).

 6 With regard to the cigarettes, Thompson was already a smoker, and Officer Holguin

 7 initially declined Thompson’s request to purchase cigarettes for her. But when

 8 Thompson subsequently made another request, Officer Holguin—after checking with

 9 his supervisor, Captain Mirabal—purchased cigarettes for her because he was

10 concerned that Thompson would become suspicious and compromise the integrity of

11 the undercover operation.

12        With regard to the marijuana, Officer Holguin did not give Thompson half of

13 the marijuana purchased during the second transaction. Rather, the facts establish that

14 when Thompson made the second phone call to purchase marijuana, she asked the

15 person on the other end for “two twenty bags.” Officer Holguin, however, provided

16 Thompson with only twenty dollars—enough for one bag. Presumably, Thompson

17 asked for “two twenty bags” because she intended to buy some marijuana for herself.

18 Consistent with this presumption, when she emerged from the red Mercury vehicle

19 with one bag, she divided up the bag and kept her portion. Thus, rather than a


                                             12
 1 situation whereby Officer Holguin gave Thompson money to buy marijuana, some of

 2 which he allowed her to keep, Thompson independently purchased marijuana for

 3 herself at the same time. Considering the circumstances, we cannot conclude that

 4 Officer Holguin acted outrageously by allowing Thompson to purchase additional

 5 marijuana beyond the twenty dollars purchased for him.

 6 CONCLUSION

 7       Based on the foregoing circumstances, we conclude that the police conduct in

 8 the undercover drug operation was neither outrageous nor offensive to the concept of

 9 fundamental fairness. For this reason, we affirm the district court’s denial of

10 Defendant’s motion to dismiss and the subsequent judgment and sentence following

11 Defendant’s conditional plea.

12       IT IS SO ORDERED.



13                                        __________________________________
14                                        LINDA M. VANZI, Judge

15 WE CONCUR:



16 _________________________________
17 ROBERT E. ROBLES, Judge




                                            13
1 _________________________________
2 TIMOTHY L. GARCIA, Judge




                                  14